Citation Nr: 0206748	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-02 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1998, a statement of 
the case was issued in January 1999, and a substantive appeal 
was received in February 1999.  The veteran testified at a 
personal hearing at the RO in May 1999.  

The Board notes the RO has adjudicated this issue on a de 
novo basis.  However, service connection was originally 
denied by the RO in February 1997 and the veteran was 
informed of the decision the next month.  He did not timely 
appeal the decision which became final in March 1998.  In 
accordance with the United States Court of Appeals for 
Veterans Claims ("the Court") ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  Where the Board 
addresses in a decision a question that was not addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and, if not, 
whether the claimant has been prejudiced thereby, 
particularly in light of the duties detailed in the VCAA.  In 
view of the following determination with regard to the new 
and material evidence analysis, the veteran has not been 
prejudiced by consideration under this standard in the first 
instance.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).  



FINDINGS OF FACT

1.  The RO denied service connection for right knee 
disability in February 1997; a notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  Evidence received since the February 1997 rating decision 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fully decide the merits of the claim.  

3.  The right knee injury during the veteran's active duty 
service was acute in nature and resolved without leaving 
residual disability. 

4.  The veteran's current right knee disability is not 
related to his active duty service. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied 
entitlement to service connection for right knee disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the February 1997 rating decision 
denying service connection for right knee disability is new 
and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 2001);  38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the service medical records, VA 
clinical records, reports of VA examinations and the 
transcript of a RO hearing.  The veteran reported that he had 
been treated by private physicians shortly after his 
discharge from active duty but further indicated that he 
attempted to obtain these records and was informed that they 
no longer existed.  The veteran also alleged that he was 
treated at the VA medical facility in Long Beach, California.  
The RO attempted to obtain these records but was informed 
that there were no records of the veteran for the specified 
time period.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right knee disorder.  
The discussions in the rating decision, statement of the 
case, the supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The evidence of record at the time of the February 1997 
rating decision which denied service connection, in pertinent 
part, for right knee disability includes service medical 
records, private medical records, VA clinical records, and 
the report of a January 1997 VA examination.  

The service medical records include a September 1967 clinical 
entry showing that the veteran sought treatment at that time 
for a knee injury suffered the night before.  It was not 
indicated in the record whether it was the veteran's right 
knee or left knee.  The veteran reported that he experienced 
slight swelling, a laceration and pain on flexion.  Physical 
examination revealed no tenderness and a full range of motion 
without significant pain.  The impression was mild sprain.  
No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in March 1968.  
Clinical evaluation of the lower extremities was normal at 
that time.  On a Report of Medical History completed by the 
veteran in March 1968, he denied having or ever having had a 
trick or locked knee.  No pertinent abnormalities were noted.  

Also of record were copies of private medical records showing 
treatment, including surgery, for a fracture of the left 
femur related to an April 1969 work injury.  These records do 
not reference any right knee complaints or symptoms. 

An August 1995 VA clinical record indicates that the veteran 
sought treatment at that time as a result of pain in his 
right knee when he exercised.  A provisional diagnosis of 
possible meniscus tear was made.  The veteran was scheduled 
for orthopedic consultations but these were eventually 
canceled.  

In March 1996, the veteran complained of right lower 
extremity radiculopathy which he indicated had been present 
for 16 years.  He indicated that he had pain in his right 
lower back which radiated into his right lower extremity.  An 
Electromyograph (EMG) was attempted but discontinued due to 
the veteran's lack of tolerance for needles.  

On VA examination in January 1997, the veteran complained of 
left leg pain, but did not report any problems with his right 
knee.  Examination showed normal flexion and extension of the 
knees.  No right knee disability was diagnosed. 

By rating decision dated in February 1997, the RO denied, in 
pertinent part, service connection for right knee disability.  
The RO determined that the knee injury the veteran 
experienced in September 1967 was an acute injury without 
evidence of residuals at the time of the veteran's discharge.  
The veteran was informed of the rating decision and of his 
procedural and appellate rights in March 1997.  The veteran 
did not submit a notice of disagreement to this decision.  

Evidence received of record since the February 1997 rating 
decision includes the report of VA examination in January 
1999, a letter from R. W., M.D., testimony offered by the 
veteran as well as statements submitted by the veteran.

On VA examination in January 1999, the veteran reported that 
he injured his right knee in 1968 when a telephone pole fell 
on the knee.  He indicated that the knee gave way.  He stated 
that he was evaluated by his treating physician and 
radiographic studies were performed.  He reported that he was 
given a knee brace.  An X-ray of the knee was interpreted as 
revealing no abnormality.  Physical examination revealed a 
diminished range of motion.  The pertinent diagnosis was 
right knee status post trauma.  

In April 1999, a letter was received from R.W., M.D., who was 
a VA physician at the VA Medical Center in Long Beach, 
California.  The physician wrote that the veteran ". . . is 
service connected because of injury to his right knee in 
Vietnam."  It was noted that the veteran had persistent knee 
pain as well as severe degenerative joint disease due to the 
injury.  

The veteran testified at a local RO hearing in May 1999 that 
he injured his right knee during active duty when a telephone 
pole was dropped on his knee.  He was confused as to when the 
injury occurred, stating at different times that it occurred 
in either January or March of 1967 or in 1968.  He also 
indicated that the injury occurred shortly before his 
discharge.  He reported that he received treatment in the 
1970's and 1980's by private physicians.  He also indicated 
that he received treatment for his knee from the VA Medical 
Center in Long Beach, California in 1968 or 1969 after his 
discharge.  He testified that he attempted to obtain his 
treatment records from the private physicians but was 
informed that the records were unobtainable.  He reported 
that he was treated by a VA doctor for two to three years and 
had informed the doctor that he had injured his knee in 
Vietnam.  He reported he was treated in 1969 and 1970 for a 
fracture of this left femur.  He did not report any treatment 
for his right knee at that time.  

An October 2000 notation in the claims file indicates that 
there were no records from the VA Medical Center in Long 
Beach, California, prior to 1994.  

Criteria and Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran originally filed his claim of entitlement to 
service connection for a right knee disorder in September 
1996, and the claim was denied by the RO in February 1997.  
He was informed of the decision and of his procedural and 
appellate rights in March 1997.  The veteran did not file a 
notice of disagreement to initiate an appeal from the 
February 1997 decision, and that determination became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for right knee disability.  The claim was 
denied in February 1997 as the RO determined that there was 
no evidence of a chronic right knee disorder during active 
duty nor was there any evidence of the current existence of a 
right knee disorder at the time of the decision.  Evidence 
received subsequent to the February 1997 RO decision includes 
a letter dated in April 1999 from a VA physician which 
indicates that the veteran has a current right knee disorder 
which was the result of a right knee injury while the veteran 
was serving in Vietnam.  The Board finds that this evidence 
bears directly and substantially upon the claim for service 
connection for a right knee disorder; is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection 
for a right knee disorder is reopened.  38 U.S.C.A. § 5108.

As the veteran has submitted new and material evidence the 
Board will now review the claim on a de novo basis.  The 
veteran is not prejudiced by the Board's de novo review of 
the claim, as he already has had the benefit of de novo 
review by the RO, and as no further development is indicated.  

After reviewing the record, the Board finds that service 
connection is not warranted for right knee disability as the 
preponderance of the evidence is against a finding that the 
veteran's current right knee disorder is related to the 
injury treated during service or any other incident of 
service.  The veteran was treated one time during active duty 
for a right knee disorder in September 1967.  There is no 
further objective evidence of the presence of a right knee 
disorder during the remaining eight months of the veteran's 
period of active duty.  Moreover, there is no indication that 
a right knee disorder was present at the time of the 
veteran's discharge examination, and the veteran himself 
denied experiencing locking or a trick knee at the time of 
his discharge.  The next objective evidence of record of the 
presence of any right knee disorder is dated more than 25 
years after the veteran's discharge.  An August 1995 VA 
clinical record indicated that the veteran had problems with 
his knee after exercising.  The above recited evidence 
demonstrates a lack of continuity of symptomatology of a 
right knee disorder.  

The Board notes that Dr. R. W. stated in writing that the 
veteran had a right knee injury which he linked to the 
veteran's tour of duty in Vietnam.  The doctor further 
indicated that the veteran had severe degenerative joint 
disease.  However, the veteran testified that he had informed 
the doctor that he injured his right knee during active duty 
and that he had experienced persistent pain.  The objective 
evidence of record weighs against the allegation of 
experiencing persistent pain.  As noted above, there is a 
lack of continuity of symptomatology for a right knee 
disorder.  There was no indication of any problems with his 
right knee at the time of his discharge or for 25 years 
thereafter.  He did not indicate at the time of the January 
1997 VA examination that he had any problems with the knee 
and, in fact, physical examination was normal.  The doctor's 
opinion linking a current right knee disorder to the 
veteran's period of active duty is based on the veteran's 
self-reported medical history which the Board finds to be 
inaccurate.  An assessment based on an inaccurate history 
supplied by the veteran is of no probative value.  See Boggs 
v. West, 11 Vet. App. 334, 345 (1998).

The Board further notes that Dr. R. W. reported that the 
veteran had severe degenerative joint disease in the knee in 
his April 1999 letter.  It is not apparent to the Board upon 
what the physician was basing this opinion.  A VA 
radiographic study of the right knee was conducted in January 
1999, and no abnormalities were present at that time.  

It appears from the overall record that while the veteran 
injured his right knee during service, that injury was acute 
in nature and resolved without leaving residual disability.  
No subsequent service medical records show continuing 
treatment, and no right knee problems were noted in private 
medical records dealing with a left knee injury in 1969.  
There is no medical evidence of any right knee disorder until 
the 1990's, many years after the veteran's discharge from 
service in March 1968.  In sum, the preponderance of the 
evidence is against a finding that the veteran's current 
right knee disability is related to his active duty service 
or to the injury noted in service medical records in 1967.  
As such, the provisions of 38 U.S.C.A. § 5107(b) are not for 
application. 



ORDER

New and material evidence has been received to reopen a claim  
of entitlement to service connection for right knee 
disability.  To this extent, the appeal is granted.  

Service connection for right knee disability is not 
warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

